UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                      No. 13-4274
                                   ________________

                            UNITED STATES OF AMERICA

                                            v.

                                      JOHN DOE,
                                              Appellant
                                   ________________

                      Appeal from the United States District Court
                        for the Western District of Pennsylvania
                     (D.C. Criminal Action No. 2-02-cr-00191-001)
                     District Judge: Honorable Donetta W. Ambrose
                                   ________________

                                Argued January 12, 2015

                Before: AMBRO, FUENTES, and ROTH, Circuit Judges

                            (Opinion filed September 2, 2015)


                ORDER AMENDING PRECEDENTIAL OPINION

      IT IS NOW ORDERED that the published Opinion in the above case filed
September 2, 2015, be amended as follows:

       On page 49, in the first full paragraph, eighth line down, replace the word “Doe”
with the word “he” so that the phrase reads: “as he was convicted in Pennsylvania.)”

                                                 By the Court,
                                                 s/ Thomas L. Ambro, Circuit Judge
Dated: September 4, 2015

cc: all counsel of record